 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                        No. 2:21-mc-00098-TLN-AC
12                        Plaintiff,
13            v.                                          ORDER
14       STEVEN ZINNEL,
15                        Defendant.
16

17           The court is in receipt of plaintiff’s motion to appoint counsel (ECF No. 19). Plaintiff is

18   incarcerated and is a self-represented litigant in this miscellaneous case.

19                                                I.      Motions

20           Plaintiff requests that the court appoint counsel, asserting he has a right to counsel under

21   the Sixth Amendment in this “quasi-criminal” garnishment case. ECF No. 19 at 1-2. Plaintiff

22   notes that his incarceration makes it difficult for him to properly litigate this case. Id.

23                                                II.     Analysis

24           It is well-established that there is no Sixth Amendment constitutional right to counsel in

25   post-conviction collateral proceedings.1 Jeffers v. Lewis, 68 F.3d 299, 300 (9th Cir. 1995). This

26
     1
27      Defendant was found guilty on several criminal charges on July 16, 2013 and was sentenced to
     a term of confinement, penalties, and restitution. USA v. Zinnel, et al., 2:11-cr-00234-TLN-1
28   (E.D.CA) at ECF Nos. 219, 321, 343.
                                                        1
 1   rule extends to garnishment cases. See United States v. Cohan, 798 F.3d 84, 89 (2d Cir. 2015)
 2   (“a writ of garnishment seeks to enforce an already existing order of restitution. It is not part of
 3   defendant’s criminal sentencing because it does not implicate the imposition of restitution.
 4   Collecting the restitution owed is decidedly civil in nature.”)
 5           In civil cases, a pro se litigant’s access to counsel “is a privilege and not a right.” United
 6   States ex Rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citation omitted).
 7   “Appointment of counsel should be allowed only in exceptional cases.” Id. When determining
 8   whether “exceptional circumstances” exist, the court must consider the likelihood of success on
 9   the merits as well as the ability of the plaintiff to articulate his claims pro se in light of the
10   complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
11           Having considered the relevant factors, the court finds there are no exceptional
12   circumstances in this case, and that appointment of counsel is not warranted at this time.
13   Plaintiff’s case is not overly complex. The fact that plaintiff has limited resources while
14   incarcerated does not constitute exceptional circumstances. Circumstances common to most
15   prisoners, such as lack of legal education and limited law library access, do not establish
16   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
17   Appointment of counsel therefore is not appropriate.
18                                               III.     Conclusion
19           Plaintiff’s motion to appoint counsel (ECF No. 19) is DENIED.
20           IT IS SO ORDERED.
21   DATED: May 6, 2021
22

23

24

25

26

27

28
                                                          2
